Simmons, C. J.
1. Where to a motion for new trial, made by the accused in a criminal case, an amendment was offered adding a new ground to the motion, based upon newly discovered evidence, which was rejected by the court because the affidavits in support thereof were executed before a commercial notary public who was also at the time attorney for the movant, and on the further ground that the newly discovered evidence was cumulative and impeaching in its character, even if, technically speaking, the amendment should have been allowed, this court will not grant a new trial on that ground, when it appears from the affidavits themselves in the record that, had the amendment been allowed, it would not have afforded cause for granting a new trial on the ground therein set up.
2. There being no error of law committed, and the verdict being sustained by the evidence, the judge did not err in overruling the motion for a new trial. Judgment affirmed.

All the Justices concurring.